Merrick, J.
The evidence of the declarations and statements of Allen Mason was mere hearsay, and for that cause rightly rejected. 1 Greenl. Ev. § 124. It makes no difference that he was dead, and that therefore his testimony could not be obtained. Baxter v. Abbott, 7 Gray, 71. Although the property alleged to have been embezzled belonged to him, yet he was not a party to the record, but a mere stranger, and therefore his declarations were in no way admissible to control or affect the prosecution against the defendant. Exceptions overruled.